UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1706


NEIL F. LETREN, on behalf of himself and all others similarly situated,

                    Plaintiff - Appellant,

             and

KEVIN L. CHAPPLE,

                    Appellant,

             v.

TRANS UNION, LLC,

                    Defendant - Appellee,

             and

EXPERIAN INFORMATION SOLUTIONS, INC.; EQUIFAX INFORMATION
SERVICES, LLC,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:15-cv-03361-PX)


Submitted: April 30, 2019                                        Decided: May 9, 2019


Before WYNN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.
Affirmed in part and dismissed in part by unpublished per curiam opinion.


Kevin L. Chapple, LAW OFFICES OF KEVIN L. CHAPPLE, Washington, D.C., for
Appellants. Robert J. Schuckit, Katherine E. Carlton Robinson, SCHUCKIT &
ASSOCIATES, P.C., Zionsville, Indiana, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Neil F. Letren appeals from the district court’s order granting summary judgment

in favor of Trans Union, LLC, on his claims of violations of the Fair Credit Reporting

Act, 15 U.S.C.A. §§ 1681 to 1681x (West 2009 & Supp. 2018) (2012), and Letren and

his former attorney, Kevin L. Chapple, appeal from the district court’s orders granting

Trans Union’s motion for sanctions and imposing sanctions on Letren and Chapple,

pursuant to Fed. R. Civ. P. 11, and denying their motion to alter or amend that order.

       We dismiss Letren’s appeal from the order granting summary judgment in favor of

Trans Union for lack of jurisdiction because the notice of appeal was not timely filed.

Parties are accorded 30 days after the entry of the district court’s final judgment or order

to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on February 2, 2017. The

notice of appeal was filed on June 27, 2018. Because Letren failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we dismiss this

portion of the appeal.

       Letren and Chapple appeal from the district court order imposing sanctions in the

amount of $200 against Letren and $4000 against Chapple and denying their motion to

alter or amend that order. We have reviewed the record and arguments made by the

parties and find no reversible error. Accordingly, we affirm the sanctions order for the

                                             3
reasons stated by the district court. Letren v. Trans Union, LLC, No. 8:15-cv-03361-PX

(D. Md. Sept. 15, 2017). We note that, by failing to address in their opening brief the

order denying their motion to alter or amend, Letren and Chapple have waived review of

that order. See Canady v. Crestar Mortgage Corp., 109 F.3d 969, 973-74 (4th Cir. 1997).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                 AFFIRMED IN PART,
                                                                 DISMISSED IN PART




                                          4